IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                    NO. PD-0056-11



                             AARON SOMERS, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE TENTH COURT OF APPEALS
                         BRAZOS COUNTY

       C OCHRAN, J., filed a concurring opinion in which H ERVEY, J., joined.

                                      OPINION

       I join the majority opinion with the understanding that we are assessing only the

general scientific reliability of an EMIT test. We are not addressing the question posed by

Judge Meyers and Judge Johnson concerning the relevancy of this EMIT test to a disputed

issue in appellant’s trial. We are not addressing whether such an unconfirmed EMIT test

would be admissible when offered to show some purported connection between the results

of the EMIT test and the accident victim’s cause of death. We are not addressing the
ultimate admissibility of this “unconfirmed” EMIT test into evidence. And we are certainly

not addressing the question of whether the trial court abused its discretion in excluding this

evidence. Those are entirely distinct questions from the one that we resolve. And those

questions are not before us.


Filed: June 6, 2012
Publish